Citation Nr: 0507911	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active military service from February 1969 to 
September 1975.  He also had periods of unverified reserve 
duty.

This case comes to the Board of Veterans' Appeals (Board) an 
October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
which, in pertinent part, denied service connection for 
hypertension and a left knee disorder.

The veteran testified before a hearing officer at the RO in 
February 2004.  A transcript of his hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  

The Board notes that in the October 2002 rating decision 
referenced above, the RO  granted service connection for 
coronary artery disease, status post myocardial infarction 
times two and coronary bypass graft times three vessels, as 
secondary to the service connected disability of diabetes 
mellitus.  The RO also denied service connection for 
hypertension on both a direct and secondary basis.  However, 
the Board notes that the record contains evidence of 
extensive treatment for cardiac related disabilities, to 
include hypertension.  The evidence of record does not 
include an opinion regarding the etiology of the veteran's 
hypertension.  

With regard to the veteran's claim of entitlement to service 
connection for a left knee disorder, the Board observes that 
a July 1978 statement of medical examination and duty status 
indicates that the veteran injured his knees while running at 
Ft. Belvoir, and that the injuries were incurred in the line 
of duty.  A December 1991 statement of medical examination 
and duty status indicates that the veteran injured his left 
knee performing physical training.  The injury was noted to 
have occurred during a two-mile run, and was found to be 
incurred in the line of duty.  At his February 2004 hearing 
the veteran testified that his knee buckled and that it hurt.  
The Board concludes that the veteran should be afforded an 
examination to determine the etiology of his claimed left 
knee disorder.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of active duty training and 
inactive duty for training.

2.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or non-VA, which treated him a left 
knee disorder since 1978.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The RO should schedule the veteran 
for a VA cardiology examination to 
determine the nature and etiology of his 
claimed hypertension.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Based upon 
the review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to his military 
service or is otherwise etiologically 
related to his service-connected coronary 
artery disease or diabetes mellitus.  
Reasons and bases for any opinions 
expressed must be clearly set forth in 
the physician's report.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and etiology of his claimed 
left knee disorder.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  Based upon the review of 
the claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the veteran's 
claimed left knee disorder is 
etiologically related to his military 
service.  Reasons and bases for any 
opinions expressed must be set forth in 
the physician's report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




